McCLELLAN, C. J.
Action by Stovall against O’Bear and others in trespass for taking a horse. Defense that horse was subject to execution on judgment of *400Weiler & Co. against Camak, and was taken under such execution. This judgment was rendered August 23, 1889. It is not shown that any execution issued on this judgment within a year after its rendition, nor at any other time until the issuance of the writ levied on this horse. This writ was issued July 13, 1897, and levied August 2, 1897. The judgment was then dormant, and this execution void unless the judgment had been registered under section 1920 of the Code, or rather under the act of 1889, now embodied in that and following sections of the Code of 1890. It was attempted to show such registration, made as of October 24, 1889; but the registration proved is fatally defective and wholly inoperative for that it does not show “the name of the owner of the judgment.’’—Duncan v. Ashcraft, Admr., 121 Ala. 552.
The taking of the horse by the defendants being shown beyond controversy, admitted indeed, and the only defense relied on — justification under legal process — utterly failing, the plaintiff was entitled to the general affirmative charge. On this state of case, if any errors were committed by the circuit court in other matters arising on the trial they could not have prejudiced the appellant in legal contemplation; and so without considering other rulings the judgment must be affirmed.
Affirmed.